Citation Nr: 0003612	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1964 to September 
1987.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claim of service connection 
for a left eye condition.  A notice of disagreement was 
received in May 1997.  A statement of the case was issued in 
June 1997 and the veteran's substantive appeal was received 
that August.  


FINDING OF FACT

There is no competent evidence of record which establishes a 
nexus between post-service complaints related to the left eye 
and findings of conjunctivitis and vitreous floaters noted 
during active service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a left eye disability.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical examination reports of September 1965, 
August 1967, February 1971, November 1973, December 1974, 
December 1975, November 1976, December 1977, November 1979, 
March 1983, December 1988, are negative with regard to a left 
eye disorder.  The corresponding medical history reports are 
negative with regard to the mention of problems with the left 
eye.  In October 1977, the veteran complained that for the 
past month, he noticed spots in his eyes.  He was given a 
diagnosis of vitreous floaters, and was told not to worry 
about it since it was a common occurrence in many eyes.  In 
February 1983, he complained of a dull ache and scratchy 
sensation of the left eye, which had lasted for a week.  
There had also been some discharge of the eye, and itchiness.  
He was diagnosed with bacterial or allergic conjunctivitis.  
A left eye disorder was not noted in the August 1987 
retirement examination report, and the veteran did not 
indicate any trouble with the left eye on the medical history 
report.  

In a June 1990 letter to Dr. Stanley W. Boland, Dr. William 
H. Kehrli reported that he evaluated the veteran that May.  
He had reported a two-week history of a bend in straight 
lines in a tile floor at home, as well as the onset of a 
brown spot before his left eye which lasted for three days.  
The right eye was asymptomatic.  There was no history of 
trauma, and he did not report any episodes he was aware of 
regarding the left eye.  Dr. Kehrli found that there was 
evidence of a previous central serous choriodopathy and an 
active focus present at that time.  

Of record are treatment reports, dated in 1992, 1993 and 
1996, from Geisinger Medical Center.  In 1993 and 1996, the 
veteran was treated for blepharitis in 1993 and 1996.  

In an October 1996 letter from Dr. Boland, he noted that he 
last examined the veteran in May 1990.  At that time, he had 
diagnosed edema of the macula in the left eye and referred 
him to a retinal specialist, Dr. Kehrli.  Dr. Kehrli 
concurred in the diagnosis and suggested following the 
veteran with no definitive treatment.  He was to be re-
examined in August 1990, but he did not keep the appointment 
and had been lost to follow-up with either physician since 
May 1990.  At the time, his visual acuity was normal in both 
eyes.  In view of the fact that the veteran did not return 
for follow-up treatment or evaluation, Dr. Boland concluded 
that he continued to have excellent vision.  In his 
substantive appeal, the veteran pointed out that his 
insurance provider had changed at that time, and that he 
continued to seek treatment for his condition at the 
Geisinger Medical Clinic.  
II.  Legal Analysis

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a left eye disability.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, and letters from 
several physicians.  In this case, the records do show that 
the veteran suffered from blepharitis in the 1990s, and that 
at one point in 1990 he had problems with the left eye.  
Therefore, there has been some diagnosed condition related to 
the eyes, and there is a showing that he was treated and 
diagnosed with vitreous floaters and conjunctivitis during 
service.  However, the evidence is lacking with regard to a 
nexus between the conditions treated during service and any 
current findings or complaints related to the left eye.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's statements are 
sufficient to show that he noticed continued impairment of 
the left eye since the occurrence of the vitreous floaters in 
1977.  However, the assertions of a lay party on matters of 
medical causation of a disease or disability are not 
sufficient to make a claim well grounded.  Moray v. Brown, 5 
Vet. App. 211 (1993).  Therefore, standing alone, the 
veteran's assertions are insufficient to show that the 
floaters noted in 1977 are somehow related to the post-
service findings noted in the letters from the physicians and 
in the records from the Geisinger Medical Center, and do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Here, there are no medical opinions 
which relate the floaters or conjunctivitis during service to 
any of the post-service conditions noted in the records.  
Absent a nexus opinion, the third requirement for a well-
grounded claim has not been met.  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting any current left eye 
condition to conditions noted during his period of active 
service.  


ORDER

The claim of service connection for a left eye disability is 
not well grounded, and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

